The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 09-21-2020; claim(s) 1-16 is/are pending. This application is a CON of 15/363,110 11-29-2016 PAT 10796329.

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 09/21/2020, 10/21/2020, has/have been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system claims (claims 9-16), and method claims (1-8) are directed to at least one potentially eligible category of subject matter. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-16 is satisfied. 
The subsequent analysis pertains to method claims (claims 1-8), and system claims (9-16):
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for commercial or legal interactions (i.e., advertising, marketing or sales activities); the limitations reciting the abstract idea are indicated in bold below:
“receiving … card details … of a payment transaction … verifying … card details …receiving … data include[ing] at least a specific transaction value… identifying a coupon… … verifying … coupon identification value” limitation steps describing managing marketing or sales activities associated with behavior or interactions associated with providing service to a customer user, directed to managing the user-merchant interactions (e.g., social activities, following rules or instructions) between people and providers of said service, is part of the abstract idea falling under “Certain Methods of Organizing Human Activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 1, 8, recite the additional elements of “… memory”; … “ … processors”; “… a “public key” and a “blockchain” [including blockchain data]. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. These additional elements not representing a transformation of the abstract idea but rather a normal usage of a blockchain ledger and a public key in verifying contents of a blockchain ledger.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As identified in Step 2A Prong Two, the additional elements identified in independent claims 1, and 9 have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers, including “generic” processors - see Applicant specification, ¶¶4, 8]. Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8, and 10-16 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-8, and 10-16 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity” abstract idea grouping discussed above in the analysis of independent claim 1, 15 along with, at most, other abstract ideas. For example, claims 2-9, and 16-20 recite the following limitations: “transmitting … a new blockchain transaction to the blockchain network … associated with invalidated coupons…”, which corresponds to a high-level recitation as disclosed in the applicant’s specification, at least ¶¶34, 46, which further narrow the abstract idea recited in independent claims 1, 9 by reciting additional details or steps that set forth activities for managing marketing or sales activities associated with behavior or interactions associated with providing or targeted service associated with identified needs of a user (e.g., social activities, following rules or instructions) between people and providers of said services, any additional elements amounting to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-9, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen (US 10,346,814) in view of Georgiadis (US 2021/0014060) and further in view of Brama (US 2016/0217436).
Regarding claim(s) 1, 9, Pennanen discloses: A method for authentication of a coupon using a blockchain, comprising, A system for authentication of coupons using a blockchain, comprising: 
receiving, by a receiver of the point of sale device, from a payment instrument1, card details as part of an electronic payment transaction, wherein the card details include at least (i) payment credentials (i.e., employing a wallet application), [employing a wallet, as depicted in 3:15-25, to interface with a “payment terminal” as depicted in 8:16-28, to provide communication via a “near-field communication arrangement” in order to initiate a “cryptocurrency transaction”]

(ii) a blockchain address generated using a private key of a cryptographic key pair (i.e., wherein a blockchain address, a hash, is generated by a private key of an authorized owner of said address), [employing a wallet, as depicted in 3:15-25, to interface with a “payment terminal” as depicted in 8:16-28, to provide communication via a “near-field communication arrangement” in order to initiate a “cryptocurrency transaction”, wherein the wallet provides information to allow the point of sale to “keep a secret piece of data referred to as a private key”, as depicted in 11:62-12:9, wherein said private key provides a “mathematical proof that” authorization of a transaction by a private key owner is the owner of a given wallet, the private key accessed by a user’s entry of a correct Personal Identification Number (PIN) code at a mobile terminal of  mobile user’s device, as depicted in 8:29-65, in order to generate an “authentication script for use in authenticating … one or more cyptocurrency transactions]and 

(iii) a public key of the cryptographic key pair (i.e., wherein a card corresponds to at least a payment credential such as a wallet, QR, code, etcetera, a blockchain address, and a public key); [employing a wallet, as depicted in 3:15-25, to interface with a “payment terminal” as depicted in 8:16-28, to provide communication via a “near-field communication arrangement” in order to initiate a “cryptocurrency transaction”, wherein the wallet provides information to allow the point of sale to “verify person B’s signature using his/her public key [such as a person possessing a wallet] and therefore that that he/she has authorized any transaction in the blockchain where he/she is the payer”, as depicted in 5:1-10]

verifying, by the processor of the point of sale device, the blockchain address using the public key included in the received card details (i.e., authenticating a cryptocurrency transaction); [8:29-65]

Regarding [e]-[h], Pennanen discloses executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a identification value included in the specific transaction value that corresponds to the blockchain address (identifying a value associated with fulfilling the terms of a cryptocurrency transaction); [8:16-65]

Pennanen does not explicitly disclose, as disclosed by Georgiadis:
electronically transmitting, by a transmitter of the point of sale device, a request for block data to a node of a blockchain network whereat a plurality of transaction values are stored, wherein the request includes at least the blockchain address identified from the card details and verified by the processor (i.e., requesting a blockchain address verification); [FIG 10A: generating a blockchain address request of a user, in association with, as depicted in ¶¶120, ¶373 a coupon, gift certificates and other benefit and payment authorization thereof]

receiving, by the receiver of the point of sale device, from the blockchain network, blockchain data, wherein the blockchain data includes at least a specific transaction value, from the plurality of transaction values stored at the blockchain network, that corresponds to the blockchain address; [FIG 10A: generating a blockchain address request of a user, and receiving a response in association with, as depicted in ¶¶120, ¶373 a coupon, gift certificates and other benefit and payment authorization thereof]

verifying, by the processor of the point of sale device, the coupon identification value identified from the blockchain data received from the blockchain network using the public key included in the card details received from the payment instrument; [FIG 10A: generating a blockchain address request of a user, and receiving a response in association with, as depicted in ¶¶120, ¶373 a coupon, gift certificates and other benefit and payment authorization thereof, employing a user’s public key, as depicted in ¶44, for use in cryptographic protocol verification]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen to include mechanism(s) [e]-[g] as taught by Georgiadis. One of ordinary skill would have been so motivated to include said mechanism(s) to authenticate bona fide owners of a blockchain address and deny impostors, reducing fraud and increasing confidence in cryptopayment systems. [¶¶10, 97, 160, 374]
Regarding [h] Pennanen-Georgiadis as a combination discloses, Georgiadis disclosing executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a coupon identification value  [FIG 10A: generating a blockchain address request of a user, and receiving a response in association with, as depicted in ¶¶120, ¶373 a coupon, gift certificates and other benefit and payment authorization thereof, employing a user’s public key, as depicted in ¶44, for use in cryptographic protocol verification]

Pennanen- Georgiadis as a combination, do not explicitly disclose, as disclosed by Brama:
executing, by the processor of the point of sale device, a query on the blockchain data received from the blockchain network and identifying a coupon identification value and coupon data included in the specific transaction value that corresponds to the blockchain address (i.e., coupon data associated with invalidated assets, consistent with Applicant specification, ¶34); [FIGs 8.1-8.5, ¶¶82-84]and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen-Georgiadis to include mechanism(s) [h] as taught by Brama. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate robust authenticatation of bona fide owners of a blockchain address and deny impostors, reducing fraud and increasing confidence in cryptopayment systems. [FIGs 8.1-8.5, ¶¶82-84]






Regarding claim(s) 5, 13, Pennanen-Georgiadis-Brama, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 1, 9. Georgiadis discloses: further comprising: receiving, by the receiver of the point of sale device, a notification from an acquiring institution indicating that the electronic payment transaction was approved and processed successfully (i.e., providing indication of successful usage of an asset to a provider system). [¶98] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen to include mechanism(s) [a] as taught by Georgiadis. One of ordinary skill would have been so motivated to include said mechanism(s) to authenticate bona fide owners of a blockchain address and deny impostors, reducing fraud and increasing confidence in cryptopayment systems. [¶¶10, 97, 160, 374]
Regarding claim(s) 6, 14, Pennanen-Georgiadis-Brama, as a combination discloses: The The method for authentication of a coupon using a blockchain according to claim 1, 9. Georgiadis discloses: further comprising: transmitting, by the transmitter of the point of sale device, a notification to the payment instrument indicating that the coupon was used successfully (i.e., providing indication of successful usage of an asset to a provider system). [¶98] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen to include mechanism(s) [a] as taught by Georgiadis. One of ordinary skill would have been so motivated to include said mechanism(s) to authenticate bona fide owners of a blockchain address and deny impostors, reducing fraud and increasing confidence in cryptopayment systems. [¶¶10, 97, 160, 374]
Regarding claim(s) 7, 15, Pennanen-Georgiadis-Brama, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 1, 9. Brama discloses [a]: further comprising: transmitting, by the transmitter of the point of sale device, a new blockchain transaction to the blockchain network, wherein the new blockchain transaction includes a transfer of the coupon data to a new blockchain address associated with invalidated coupons, such that a new transaction value for the new transaction may be included in a new block that is verified and added to the blockchain [2:1-7]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen-Georgiadis-Brama to include mechanism(s) [a] as taught by Thaxton. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate use of coupon systems that reduce a price by an amount at a point of sale system, increasing the relevance of cryptosystems that employ coupons at a point of sale. [2:1-7] 



Regarding claim(s) 8, 16, Pennanen-Georgiadis-Brama, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 1, 9. Pennanen discloses: wherein the receiving of the card details from the payment instrument includes at least one of: decoding of a magnetic strip, a near field communication transmission, and decoding of a displayed machine-readable code (i.e., wherein a machine-readable code includes a QR code for providing a blockchain address to a value secured on a blockchain and only redeemable by a possessor a valid private key). [11:35]

Claim(s) 2-4, 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Pennanen and Georgiadis and Brama and further in view of Thaxton (US 6,691,915).

Regarding claim(s) 2, 10, Pennanen-Georgiadis-Brama, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 1, 9. The aforementioned combination does not explicitly disclose, as disclosed by Thaxton further comprising [a]: 
executing, by the processor of the point of sale device, a query on a memory of the point of sale device and applying the coupon data included in the specific transaction value to transaction data for the electronic payment transaction (i.e., a memory, of the point of sale system, wherein memory is employing coupon data in reducing a point of sale transaction item by the amount indicated in the coupon). [2:1-7]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen-Georgiadis-Brama to include mechanism(s) [a] as taught by Thaxton. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate use of coupon systems that reduce a price by an amount at a point of sale system, increasing the relevance of cryptosystems that employ coupons at a point of sale. [2:1-7]
Regarding claim(s) 3, 11, Pennanen-Georgiadis-Brama, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 1, 9. The aforementioned combination does not explicitly disclose, as disclosed by Thaxton further comprising [a]: modifying, by the processor of the point of sale device, a transaction amount associated with the electronic payment transaction based on the coupon data included in the specific transaction value (i.e., employing coupon data in reducing a point of sale transaction item by the amount indicated in the coupon). [2:1-7]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pennanen-Georgiadis-Brama to include mechanism(s) [a] as taught by Thaxton. One of ordinary skill would have been so motivated to include said mechanism(s) to facilitate use of coupon systems that reduce a price by an amount at a point of sale system, increasing the relevance of cryptosystems that employ coupons at a point of sale. [2:1-7]

Regarding claim(s) 4, 12, Pennanen-Georgiadis-Brama-Thaxton, as a combination discloses: The method for authentication of a coupon using a blockchain according to claim 3, 11. Pennanen discloses: further comprising: electronically transmitting, by the transmitter of the point of sale device, the modified transaction amount to an acquiring institution for processing of the electronic payment transaction (i.e., forwarding payment transactions through a payment network). [FIG 5]

Conclusion
AS PREVIOUSLY FURNISHED TO THE APPLICANT, The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Meadows (US 2015/0278820): employing coupon addresses in blockchain systems, Harris (US 2015/0348169): marketplace software platform that provides the capability for: (i) the negotiation of a retailer item(s) price or selection from various price offers; (ii) the issuance of an electronic discount or intelligent coupon (the "iPOWM") that may correspond to the price selected or negotiated; and (iii) the storage and updating of such iPOWM in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            



    
        
            
        
            
        
            
        
            
    

    
        1 Applicant specification, ¶28: “The payment instrument 108 may be any type of payment instrument that may be issued to an individual 104 for use in conveying data to a point of sale device 102, including the data discussed herein and payment credentials associated with a transaction account, such as a magnetic stripe card, integrated circuit card, computing device with an electronic wallet application program, etc.”